Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
 Election/Restrictions

Applicant’s election without traverse of the invention which is the combination of detecting LINC and PRAME nucleic acid expression, modification of the TERT gene, and the disease is melanoma in the reply filed on 6/24/2021 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/483834, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application at least because the previously filed application fails to expressly, implicitly, or inherently disclose at least steps (a) and (b) of each independent claim in the current application.  
The instant claims do have the benefit of priority to the application 62/562250 filed on 9/22/17.  

In the response filed 6/10/2022, applicant argues for basis of the instant claims in 62/449987.  There is no claim to priority to this provisional in the current application.  The following is an image from the filing receipt: 

    PNG
    media_image1.png
    213
    501
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 10, 25, and 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The limitation in claims 25, 26 and claim 10 of “less than about 20 milligrams of cellular material” is new matter.  
 	The response points to claim 8 and paragraphs 8, 85, 111-113 and Example 2 of the specification for support for the newly added amendments.  
Paragraph 8 defines that an effective amount of a skin sample comprises between 50 micrograms and 600 micrograms of RNA or DNA, but is silent as to the weight of cellular material required to achieve this end.  There is no measurement given in the order of “milli” grams.  Paragraphs 87-88, identified by the examiner, also discuss nucleic acid product yield, on the order of picograms and nanograms.  Again there is no mention of the weight of cellular material used to achieve this end.  
Paragraphs 85, 111-113, and Example 2 are silent as to any support for the limitation at issue.  
Paragraphs 171-176 discuss the amount of cellular material in a sample.  However, this section does not provide basis for the range “less than about 20 milligrams” because  there is no discussion of milligram quantities or ranges which are limited as currently claimed.  
Example 14 discloses a skin sample collection procedure adhesive patches were used to harvest skin samples.  Tissues from individual patches were lysed and nucleic acids were extracted.  Figure 15 depicts that each patch collected 0.20-0.30 mg of skin.  This is orders of magnitude less biological sample than the range currently claimed.  
Thus, having considered this, the newly added limitation in claim 25 is new matter.  
Response to Remarks
In response, applicant has specifically pointed to paragraph 275 “of the specification as filed”, providing a quotation (remarks 6/10/2022).  The quotation is actually from paragraph 289 of the specification as filed.  The paragraph points to Figure 15 which depicts that each patch collected 0.20-0.30 mg of skin.  Applicant points out that as many as 12 adhesive patches may be on a single peelable release sheet (para 161).  
Applicant argues that if 12 of these patches were used the result would be at least 4.2 mg of skin being retrieved.  Applicant points to paragraph 71 which teaches an effective amount of skin sample between 50 micrograms and about 500 micrograms.  So, considering “about” this accounts for 0.55 mg of skin sample.  Applicant argues that 12 adhesive patches would account for at least 6.6mg of skin sample.  Applicant argues that 4.2 and 6.6 are “within” the range of “less than about 20 milligrams” as recited in claims 25. 
This is not persuasive because applicant has not identified any basis at or near the upper limit of milligrams of cellular material.  There is no basis or suggestion for the portion of the range that is about 7-about 20 mg of cellular material.  
Furthermore, the claims are generic to any “biological sample” while the specification only teaches obtaining skin samples with adhesive patches.  There is no basis for the combination of any “biological sample” with the requirement that the “biological sample” is obtained using adhesive patches.    
Applicant states that claim 10 does not recite “less than about 20 milligrams of cellular material” but this is not persuasive because claim 10 depends from claim 25 and incorporates the limitation by dependency.    
The rejection is applied to amended claims 10, 25, and 26.  

Claims 27-30 recite the new limitation “wherein the plurality of beads comprises a first bead of a first type and a second bead of a second type”  which is also new matter.  The phrase “types of beads” or any reference to beads having or being “types” is not in the specification.   
The response points to claim 8 and paragraphs 4, 8, 34, 171-176, 224, 275 and Example 2 of the specification for support for the newly added amendments.  
Original claim 8, paragraphs 4, 8, 34, 171-176 and 275 are silent as to this limitation. 
Paragraphs 4 and 8 disclose that the plurality of beads is “silica-coated magnetic beads.”  
Paragraph 85 discusses that the beads may be glass, silica latex or polymeric.  The beads may be magnetic, and in some instances silica-coated magnetic beads.  The specification does not refer to these as “types” nor does it set forth contacting “a biological sample” with beads of more than one material (i.e. using both latex and glass beads) in the same method.  
Example 2, beginning at paragraph 224, teaches comparing magnetic beads of different surface chemistry.  The example teaches four separate isolations using four different commercially purchased beads.  There is no suggestion or teaching that more than one of these bead “types” was combined in a single isolation method as currently claimed. 
Paragraph 85 teaches that beads may be a variety of different “types” but it does not suggest using two different types of beads in the same contacting step.  
The specification does teach beads of different brands and different surface chemistry and different compositions (paragraph 85 and Example 2), but it does not teach a composition of beads added to a sample that has beads of two different surface chemistries or two different sizes or two different anything.  
Insofar as the claims encompass that the first bead must have a property that is different from the second bead, and that these two different beads must be added together to a biological sample, the claims are new matter.  Based on applicant’s remarks regarding the 102, it is this embodiment that it appears applicant is trying to claim.  

Claim 4 has been amended to recite a “biological sample” that is a lesion.  This encompasses a lesion of any type on or in any tissue, where basis was only identified for a “skin” lesion.  No basis was identified for this broadening amendment.  

Claim 5 has been broadened to encompass a biological sample that comprises any of the recited cell types from any origin.  This encompasses a lesion of any type on or in any tissue, where basis was only identified for a these cells comprised with in a skin sample.  No basis was identified for this broadening amendment.  
Thus, the amended claims are rejected for reciting new matter.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for contain a reference to a claim previously set forth.  Claim 10 depends from claim 25 which is not a claim previously set forth.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 27, 28, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   	Newly added claims 27-30 are indefinite for reciting “wherein the plurality of beads comprises a first bead of a first type and a second bead of a second type.”  It is not clear from the claim language if it is intended that one bead can be two different types, such that two of those beads is the first and second bead, or if the types of beads must be mutually exclusive for the first and second bead.  The specification has been carefully reviewed but does not use the phrase “different types of beads.”  The specification does teach beads of different brands and different surface chemistry and different compositions (paragraph 85 and Example 2), but it doesn’t appear to teach a composition of beads added to a sample that has beads of two different surface chemistries or two different sizes or two different anything.  The specification does teach adding multiple silica-coated magnetic beads to a sample (example 2), and so, in light of the specification the claims are interpreted in this office action to be referring to this addition as adding a first bead that is magnetic and a second bead that is silica coated, since in fact many silica-coated magnetic beads are added to one sample.  
 	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henning et al. (Clinical Chemistry 56:12 (2010), pages 1845-1853).
 	Henning et al. teach a method for detecting nucleic acid expression level and a modification in DNA in a biological sample obtained from an individual comprising contacting a biological sample obtained from an individual in need thereof with a plurality of beads and co-isolating RNA and genomic DNA from the plurality of beads.  In particular Henning et al. teach a method to isolate total nucleic acids from tissue using iron oxide beads coated with a nanolayer of silica (p. 1846, Col. 1, and Figure 1).  
The method includes contacting a biological sample (i.e. a tissue biopsy lysate) with a plurality of beads (see Fig. 1) and then co-isolating the total nucleic acids (see Figure 1).  Many individual beads are added to the sample, thus the method comprises contacting with a plurality of beads which comprise a first bead of a first type (iron oxide) and a second bead of a second type (silica coated).  
	The reference further teaches amplifying both the RNA and DNA extracted from step (b).  The RNA as amplified using quantitative PCR to assess expression of genes (p. 1847) and the DNA was amplified and MALDI-TOF was used for detecting mutational changes in the target sequences (p. 1850).  The reference teaches comparing individual tumor tissue samples to matched normal controls and identifying differences in nucleic acid sequence, see Table 1.  Thus, the teachings of Henning et al. anticipate claims 27-29. 
Response to Remarks
Applicant argues that Henning does not disclose every element of claim 27, arguing that at best Henning describes one type of bead.  However, the examiner cannot agree.  Applicant appears to be arguing a limitation which is not claimed, namely that the beads of the first type and the beads of the second type are mutually exclusive.  As written the claims are sufficiently broad so as to encompass the method taught by Henning which do comprise contacting a plurality of beads.  In that plurality, any one bead could be designated a “first bead” that has a “type” of iron and any other bead in that plurality could be designated a “second bead” that has a “type” that is silica coated.  There is no claim requirement that the first and second beads must have different types relative to one another.  The current interpretation is reasonable in view of the specification which does not suggest adding beads having mutually exclusive types to a single biological sample in one co-isolating method.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10, 25, 26, 27, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsobrook  (US 20160024595) in view of Henning et al. and Wang et al. (J. Nanosci. Nanotechnol. 17, 802–806, 2017).    
Alsobrook teach a method for characterizing melanoma in a subject by analyzing genes or gene expression products obtained from the subject (Abstract, throughout).  
Alsobrook teach that a molecular signature is used to characterize a sample, and that the molecular signature can be a gene expression profile or a gene sequence profile (¶45). The reference teaches that a “gene” refers to a linear sequence of nucleotides along a segment of DNA (¶ 52), and a “gene expression product” includes mRNA (¶53).   
Alsobrook teach that a lesion of a subject is identified to comprise melanoma by a method that includes determining the levels of expression products LINC00518 and PRAME (¶0038).  LINC00518 is a synonym for LINC as set forth in the current claims.   Alsobrook teach RNA detection can be accomplished by microarray or by using labeled probes (¶78, ¶87), both of which are methods in with a “set of probes” that hybridizes with the target genes are contacted.  
The reference teaches that the sample may be obtained by any technique including scraping of the skin, biopsy or suction (¶48).  The cellular sample may be obtained from blood, serum, plasma, hair, sweat, tears, urine, or any combination thereof (¶48).   All of these are non-invasive or minimally invasive.  The cellular material may be obtained from skin samples (¶ 48).  Alsobrook  additionally provide a non-invasive method for collecting skin cells comprising cellular materials including genes or gene expression products.  The non-invasive method involves a tape stripping procedure.  The tape-harvested genes and gene products are comparable in quality and utility to recovering such molecules by biopsy (¶46).  
Alsobrook teach that a mutational change can be determined by identifying a mutation compared to the gene of interest in a control sample obtained from the individual for example, by comparing the molecular signature of an individual prior to treatment to the molecular signature after treatment (¶44), or obtaining a reference sample that is a normal epidermal skin sample (¶74).  Alsobrook et al. also teach comparing differential expression from a test sample to another area of a subject’s skin, such as a normal or unaffected area (¶91). 
The tape-stripping method captures cellular material that is suspicious of being melanoma.  Genes or gene expression products obtained from skin cells collected are analyzed.  For example, RNA is reverse transcribed into cDNA and amplified by PCR, or one or more genes are isolated and/or purified from a collected skin sample and then sequence to obtain a gene sequence profile (¶47).   The gene sequences provide information concerning mutations which have influence on the characterization of a pigmented skin lesion in a subject (¶75).   Alsobrook teaches that the skin sample obtained using the tape stripping include epidermal cells, including keratinocytes, and melanocytes (¶188).  Alsobrook teaches that the tape stripping method removes superficial cells from the surface of the cells (¶177), and involves applying an adhesive tape to the skin and removing it, and that one to about ten adhesive tapes can be sequentially applied to the skin and removed from the skin (¶178), by stripping the same site multiple times, samples of different depths are obtained, inherently.  The reference teaches storing stripped samples in the freezer or on dry ice; stored this way the DNA or RNA is inherently stable on the patches for at least one week (¶213).   
Alsobrook teaches that the cells of the sample are lysed, and nucleic acid molecules are isolated and/or purified from the lysed cells and cellular materials by any number of means well known to those skilled in the art (¶193).  Alsobrook teaches that in some embodiments one or more of the nucleic acid molecules in the sample is amplified after they are isolated, and the reference specifically teaches amplification by the polymerase chain reaction (¶194, 196).  Gene expression profiles can be determined using a microarray (¶78) or quantitative PCR (¶90-91).   Gene sequence profile can be obtained by sequencing DNA sequences (¶96-97).  
Alsobrook teaches RNA isolation using a Total Nucleic Acid Protocol which includes combining lysates from skin tapes to a binding bead master mix and recovering RNA (¶220).  Isolation of total RNA from a stripped skin sample would inherently comprise isolating microbial RNA since skin samples stripped skin samples would inherently include microbial organisms that inherently are present on skin.  
Alsobrook does not teach a method which includes co-isolating RNA and genomic DNA from a plurality of beads and then amplifying both the RNA and genomic DNA that was isolated from the sample.    
At the time the invention was made, both Henning and Wang had taught methods in which DNA and RNA were co-isolated, followed by subsequent analysis of cancer markers in both types of nucleic acid. 
For example, Henning et al. teach a method for detecting nucleic acid expression level and a modification in DNA in a biological sample comprising contacting a biological sample obtained from an individual in need thereof with a plurality of beads and co-isolating RNA and genomic DNA from the plurality of beads.  In particular Henning et al. teach a method to isolate total nucleic acids from tissue using iron oxide beads coated with a nanolayer of silica (p. 1846, Col. 1, and Figure 1).  The method includes contacting a biological sample (i.e. tissue biopsy  lysate) with a plurality of beads (see Fig. 1) and then co-isolating the total nucleic acids (see Figure 1).  The reference further teaches amplifying both the RNA and DNA extracted from step (b).  The RNA as amplified using quantitative PCR to assess expression of genes (p. 1847) and the DNA was amplified and MALDI-TOF was used for detecting mutational changes in the target sequences (p. 1850).  
Similarly, Wang et al. teaches simultaneous extraction of DNA and RNA from carcinoma cells using silica-coated magnetic nanoparticles.  Like Henning, Wang et al. teaches contacting the biological sample with silica-coated magnetic beads, co-isolating DNA and RNA and amplifying both RNA and genomic DNA extracted from step (b).  Wang et al. teaches that the DNA and RNA isolated using the method were suitable for downstream activities such as PCR and RT-PCR.  
With regard to claims 27, 28, and 29 the claim requires contacting the biological sample with a plurality of beads, wherein the plurality of beads comprises “a first bead of a first type and a second bead of a second type.”  The beads used by Henning et al. and Wang et al. comprise two different types of beads (1) magnetic beads- and (2) silica coated beads.  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Alsobrook so as to have employed a method which included contacting a biological sample obtained from an individual in need thereof with a plurality of silica-coated magnetic beads, co-isolating the DNA and RNA and amplifying both the genomic DNA and RNA for further downstream detection of mutational changes and gene expression markers.  One would have been motivated to modify the method of Alsobrook so as to co-isolate the nucleic RNA and DNA in order to enable analysis of both types of skin cancer markers taught by Alsobrook, both detecting mRNA markers and mutational markers in DNA for the identification of melanoma.  Furthermore, one would have been motivated by the teachings of Wang et al. that “the high quality and quantity of DNA and RNA can be used in PCR and RT-PCR that are essential for molecular oncologic studies (p. 804)” and the teachings of Henning et al. that the fully automated process allowed simultaneous extraction of both RNA and DNA from samples and allowed analysis of bot RNA and DNA in samples (abstract and p. 1852-53).  
Regarding claims 25, 26, and 10, Alsobrook discloses a method wherein nucleic acid from up to 10 patches may be combined for analysis (178), and Alsobrook also discloses that the methods have high sensitivity and specificity when analyzed with about 250-1000 pg of RNA (124).   The reference does not expressly state that the yield from the multiple patches (i.e. the sample) is greater than at least about 200 picograms, nor does the reference specifically state that the biological sample comprises less than about 20 milligrams of cellular material, or 500 micrograms.  However, it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to have sampled adequate skin tape patches on a lesion to ensure that at least about 250-100 picograms of RNA were collected in order to achieve the disclosed high specificity and sensitivity disclosed by Alsobrook.  It is inherent that achieving such a quantity of nucleic acid could be accomplished by skin samples that are less than 20 milligrams, or even less than 500 micrograms, as evidenced by the instant specification. (The instant specification provides evidence that a skin sample of 0.3 g (Fig 17) will yield an RNA or DNA sample of 23.5 ng or 27.7 ng, respectively (¶297)).  It would have been obvious to have modified the amount of biological material collected in order to achieve the amount of DNA or RNA necessary to detect the target molecules.  The prior art reference of Alsobrook teaches optimizing both the amount of skin sampled by using multiple skin patches when necessary and also suggests that the amount of nucleic acid needed for optimal detection is at least about 250-100 picograms.  The instant specification does not teach any criticality or unexpected result for the claimed amounts.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art to optimize both the amount of skin collected and the amount of nucleic acid recovered in order to balance the non-invasive collection method with the need to collect enough material to optimize detection.  

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsobrook  (US 20160024595) in view of Henning et al. and Wang et al. (J. Nanosci. Nanotechnol. 17, 802–806, 2017) as applied to claims 10, 25, 26, 27, 28, and 29 above, and further in view of TechNote 302 (Bangs Laboratories, p. 1-5, June 2016), and CN 106119242.
 	The teachings of Alsobrook et al. in view of Henning and Wang are given previously in this office action and fully incorporated here. 
	The references are silent as to the size of the beads employed in nucleic acid isolation. 
	The instant specification does not provide any evidence of the criticality of this sized bead. 
 	At the time the invention was made, beads at or around 1 micron in size were known for nucleic acid absorption and isolation.  For example, CN106119242 teach that magnetic beads for the extraction of DNA are preferably 1 micron (machine translation, p. 4, second to last ¶).  The TechNote teaches nucleic acid adsorption to 0.9 micrometer silica microspheres (p. 2, second column).  Using the same significant digit convention as applicant, a 0.9 micrometer bead is equivalent to a 1 micron bead.  Jolivet teaches DNA and RNA purification using magnetic beads that are 1 micron (p. 1).  
	Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Alsobrook et al. in view of Henning and Wang so as to have employed a silica-coated magnetic bead that was 1 micron.  This would have been an obvious modification because the prior art teaches examples of 1 micron beads that are used for the isolation of nucleic acids, and so it would have been obvious to employ the same sized bead to achieve the predictable outcome of co-isolating nucleic acids as taught by Henning and Wang.  Using the known technique of isolating nucleic acids using a 1 micron bead would have been obvious to one of ordinary skill in the art because the same technique was used in other, similar situations, and indeed taught as a preferred size by CN 106119242.  

Claim(s) 1, 2, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 22, 23, 24, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsobrook  (US 20160024595) in view of Henning et al. and Wang et al. (J. Nanosci. Nanotechnol. 17, 802–806, 2017) as applied to claim 10, 25, 26, 27, 28, and 29  above, and further in view of He et al. (Sci. Rep. 7, 45199; doi: 10.1038/srep45199 (2017)).
 	The teachings of Alsobrook in view of Henning and Wang are given previously in this office action and are fully incorporated here. 
	The combined references do not teach a method wherein the biological sample is contacted with a lysis buffer comprising guanidinium thiocyanate.  
	He et al. teaches a method for simultaneously isolating both DNA and RNA efficiently which comprises contacting a biological sample with a lysis buffer containing guanidinium thiocyanate (GTC) and magnetic beads (abstract and results).  He et al. teaches that the main chemical constituents for the co-extraction of RNA and DNA include GTC.  The reference teaches that the absorption capacity of magnetic beads can be greatly enhanced with appropriate concentrations of GTC.  
 	Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the cell lysis methods taught by Alsobrook, Henning and Wang so as to have employed a lysis buffer that included GTC.  One would have been motivated to use this reagent because He et al. teaches that GTC supports better absorption of nucleic acids onto magnetic beads in the context of co-isolation of DNA and RNA.  	
Regarding claim 7, Alsobrook teaches that the sample can be blood or serum.  Isolating total nucleic acids from blood or serum would inherently include isolating circulating genomic DNA, and thus, the co-isolated genomic DNA would inherently comprise cell-free circulating genomic DNA.  
 	
Claims 16, 19, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsobrook  (US 20160024595) in view of Henning et al., Wang et al., and He et al. as applied to claims 1, 2, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 22, 23, 24, and 31 above, and further in view of Huang et al. (SCIENCE 22 Feb 2013 Vol 339, Issue 6122 pp. 957-959).  
 	The teachings of Alsobrook, Henning and Wang as they relate to claim 1 are given previously in this office action and are fully incorporated here.  
	Alsobrook, Henning and Wang do not teach a method wherein the mutational change comprises a mutation in TERT, the gene which is the elected species. 
	Huang et al. teach two independent mutations in the TERT gene that occurred in 50 of 70 melanomas examined (abstract and throughout).   The mutations did not occur in any matched normal samples (as disclosed in Table S1), and thus they were infinitely more prevalent in tumor samples than in matched normal samples, relevant to claims 20 and 21.   Huang et al. present several lines of evidence that support that the promoter mutations may function as driver events in human melanoma (p. 957).  
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have included these TERT mutations in the gene sequence profile taught by Alsobrook, and to have assayed skin samples for the presence of the mutation in PCR amplified genomic DNA.  One would have been motivated to include the TERT mutations because they were highly prevalent in melanoma tumors and absent from matched normal samples, and Huang et al. teach that they likely function as driver events in human melanoma.  Therefore, assaying for these mutations would provide information as to whether or not the sample contains this melanoma marker.  

Response to Remarks
 	Applicant summarized the aspects of the claims not taught by Alsobrook.  These are acknowledged in the rejections.  
 	Applicant argues that a person skilled in the art, starting with Alsobrook would not be motivated to seek additional methods as claimed and Alsobrook fails to meet the standard for obviousness for these claims.  Rationales for the combinations of the references are given in each rejection, and the attack of Alsobrook alone is a piecemeal analysis that does not consider the totality of the rejection. 
 	Applicant argues that Henning and Wang do not teach certain elements of the claims.  These are addressed in the rejection, and the analysis pointing out the deficiencies of the references individually is a piecemeal analysis that does not consider the totality of the rejection. 
	Applicant argues that both Henning and Wang use only one type of beads.  However, the examiner cannot agree because the beads taught in the references have two types “magnetic” and “silica coated.”  There is nothing in the claim that requires that they types must be mutually exclusive and the interpretation of the claim adopted by the examiner is consistent with the examples in the specification.  The claims do not require that the bead of the first “type” have mutually exclusive characteristics from the bead of the second “type”.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8, 10, 12, 13-16, 19-23, 25, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/354984 in view of He et al. (Sci. Rep. 7, 45199; doi: 10.1038/srep45199 (2017)).  
 	The copending claims teach a method that comprises obtaining a non-invasive skin sample of a subject, extracting RNA and DNA from the skin sample, detecting an expression level from at least one RNA of interested from the extracted RNA and detecting at least one mutational change in at least one gene in the amplified genomic DNA.  The copending claims teach that the mutational change is detected as compared to healthy cells or a normal sample.  See claims 5, 6, claim 12, claim 16-17.   Claim 25 of the copending claims teaches that the RNA and DNA are co-isolated.  
	The copending claims teach that the RNA comprises mRNA or free circulating RNA (see claim 7).  The copending claim 5 teaches identifying a disease state based on the expression level of at least one RNA of interest and the presence or absence of the at least one mutational change or a methylation status of the at least one gene of interest.
	With regard to instant claim 1, the copending claims do not teach all of these embodiments in a single claim.  However, it would have been prima facie obvious to have combined the methods taught in the copending claims so as to arrive at a method that includes the amplifying, comparing and co-isolating of the dependent claims in one method because these are each embodiments directed towards the same end of identifying a disease state based on the expression level and mutational change or methylation status.  
 	The copending claims do not teach a single embodiment which includes applying a plurality of skin patches and removing them along with the steps in claim 5.  However, claim 1 of the copending claims teaches providing a non-invasive skin sample of a subject that was obtained using one or more adhesive patches.  It is inherent to using one or more adhesive patches to obtain a skin sample that the patch would be applied to the skin and removed in a manner sufficient to retain the adhered skin sample to the adhesive patches.  It would have been prima facie obvious to have employed skin patches as taught in claim 1 of the copending claims in the method taught in claim 5 of the copending application as the application of a non-invasive method for collecting a skin sample to achieve the predictable outcome of collecting the necessary sample. 
 	The copending claims teach that the expression level of the RNA is determined by quantitative PCR, RNA sequencing or microarray analysis (see claim 9).  
	The copending claims teach that at least one RNA of interest corresponds to a gene for LINC and PRAME (copending claim 11).  Regarding instant claim 14, these steps are inherent to methods wherein expression is carried out by microarray analysis. 
	The copending claims teach detecting the mutational change in the DNA by allele specific PCR or sequencing (see copending claim 18), and that the gene of interest is at least one of those listed in instant claim 16 (see copending claim 14). 
	The copending claims teach that mutational changes comprises at least 1.5 fold more mutations relative to a normal sample, and the mutational changes comprises at least 10% more mutations relative to a normal sample. 
	The copending claims do not teach contacting the biological sample from the individual with a plurality of beads and/or and a lysis buffer, wherein the lysis buffer comprises guanidinium thiocyanate.  
	He et al. teaches a method for simultaneously isolating both DNA and RNA efficiently which comprises contacting a biological sample with a plurality of magnetic beads a lysis buffer containing guanidinium thiocyanate (GTC) and magnetic beads (abstract and results).  He et al. teaches that the main chemical constituents for the co-extraction of RNA and DNA include GTC.  The reference teaches that the absorption capacity of magnetic beads can be greatly enhanced with appropriate concentrations of GTC.  
 	Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the cell lysis methods taught by the copending claims so as to have employed a lysis buffer that included GTC and magnetic beads for the co-isolation of DNA and RNA as claimed in the copending application.  One would have been motivated to use this reagent because He et al. teaches that GTC supports better absorption of nucleic acids onto magnetic beads in the context of co-isolation of DNA and RNA, and because He et al. provides a method for co-isolation of DNA and RNA that is rapid.  See at least abstract of He et al. 	
With regard to claim 22, isolation of total RNA from a stripped skin sample would inherently comprise isolating microbial RNA since skin samples stripped skin samples would inherently include microbial organisms that inherently are present on skin.  Furthermore, claim 1 of the copending application teaches isolating microbial DNA from the skin samples.  
Regarding claims 25, 26, and 10, the copending claims disclose a method wherein nucleic acid from multiple patches may be combined for analysis (copending claim 1).   The reference claims do not expressly state that the yield from the multiple patches (i.e. the sample) comprises less than about 20 milligrams of cellular material, or 500 micrograms.  The reference claims are silent as to the yield of DNA or RNA from the sample.  However, it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to have sampled adequate skin tape patches on a lesion to ensure that at adequate RNA was collected for completing the assay.  The amount of RNA collected could be optimized by collecting more than one adhesive patch, if necessary.  It is inherent that achieving such a quantity of nucleic acid could be accomplished by skin samples that are less than 20 milligrams, or even less than 500 micrograms, as evidenced by the instant specification. (The instant specification provides evidence that a skin sample of 0.3 g (Fig 17) will yield an RNA or DNA sample of 23.5 ng or 27.7 ng, respectively (¶297)).  It would have been obvious to have modified the amount of biological material collected in order to achieve the amount of DNA or RNA necessary to detect the target molecules.  The instant specification does not teach any criticality or unexpected result for the claimed amounts.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art to optimize both the amount of skin collected and the amount of nucleic acid recovered in order to balance the non-invasive collection method with the need to collect enough material to optimize detection.  
This is a provisional nonstatutory double patenting rejection.
Claims 4, 5, 9, 11, 24, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/354984 in view of He et al. (Sci. Rep. 7, 45199; doi: 10.1038/srep45199 (2017)) as applied to claims 1, 6, 8, 10, 12, 13-16, 19-23, 25, and 26 above, and further in view of Alsobrook US 20160024595.  
  	The copending claims do not teach a method wherein the biological sample comprises a lesion or in particular a melanoma lesion.  The copending claims do not teach a method wherein the biological sample comprises a cell type as recited in claim 5.  The copending claims do not teach the length of time that the nucleic acids are stable on the plurality of adhesive patches.  The copending claims do not teach expressly where the control or reference sample is from the individual.
The teachings of Alsobrook as they relate to these claims are given previously in this office action and are fully incorporated here. 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught in the instant claims to as to have tested a biological sample that is a melanoma lesion because the copending claims specifically teach that the status of a the disease state of melanoma can be identified with the claimed methods (see copending claim 22).  Therefore, it would have been obvious to test a biological sample suspected to be a melanoma lesion in order to identify the status of the lesion and provide valuable diagnostic information.  
Furthermore, it would have been obvious to employ the skin tape samples as taught by Alsobrook in the methods of the copending claims since Alsobrook teach that these methodologies, which capture the cell types of claim 5 and which provide stable samples as required by claim 11, because Alsobrook teaches that the skin stripping method is a preferred non-invasive method for obtaining cell samples for detecting potential disease and disorder in the skin.  
Finally, it would have been obvious to have employed a control sample that is from the individual being tested in order to provide a basis for comparison to determine mutational status and relative expression levels of the relevant biomarkers.  This would have been obvious following the direct teachings of Alsobrook to do so to achieve the predictable result of providing a basis for comparison in the detection assay. 
Claims 2 and 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/354984 in view of He et al. (Sci. Rep. 7, 45199; doi: 10.1038/srep45199 (2017)) as applied to claims 1, 6, 8, 10, 12, 13-16, 19-23, 25, and 26 above, and further in view of Henning et al. and Wang et al.
 	The copending application in view of He et al. does not teach a methods wherein the plurality of beads is a plurality of silica coated beads.  Further, the combined references does the plurality of beads comprise “a first bead of a first type and a second bead of a second type.”   
The teachings of Henning et al. and Wang et al. as the related to the instant claims are given previously in this office action and are fully incorporated here. 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by the copending claims in view of He et al. so as to substituted the magnetic beads of He et al. with the silica coated magnetic beads of Henning et al. and/or Wang et al.  One would have been motivated to do so in order to provide an alternative method for co-isolating DNA and RNA, and by the success of Henning et al. and Wang et al. in employing the silica coated beads.  With regard to claims 27, 28, and 29 the claim requires contacting the biological sample with a plurality of beads, wherein the plurality of beads comprises “a first bead of a first type and a second bead of a second type.”  The beads used by Henning et al. and Wang et al. comprise two different types of beads (1) magnetic beads and (2) silica coated beads.  
Claims 30 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/354984 in view of He et al., Henning et al. and Wang et al. as applied to claims 2 and 27-29 above, and further in view of TechNote 302 (Bangs Laboratories, p. 1-5, June 2016), and CN 106119242).
 	The copending application in view of He, Henning, and Wang does not teach a method wherein the plurality of beads have a diameter of at least 1 micron. 
The teachings of Technote and CN106119242 as they relate to this claim limitation are given previously in this office action and are fully incorporated here.  
 	Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by the copending application in view of He, Henning and Wang so as to have employed a silica-coated magnetic bead that was 1 micron.  This would have been an obvious modification because the prior art teaches examples of 1 micron beads that are used for the isolation of nucleic acids, and so it would have been obvious to employ the same sized bead to achieve the predictable outcome of co-isolating nucleic acids as taught by Henning and Wang.  Using the known technique of isolating nucleic acids using a 1 micron bead would have been obvious to one of ordinary skill in the art because the same technique was used in other, similar situations, and indeed taught as a preferred size by CN 106119242.  
.  

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Enderle et al. teach co-isolation of exosomal RNA and cell-free DNA in plasma from melanoma patient samples, PCR amplification, and mutation detection.  The method includes a step of binding to a silica column, and detecting mutations, but it does not teach analyzing gene expression.  (Enderle et al. 2014.  Monitoring therapy response and resistance mutations in circulating RNA and DNA of plasma from melanoma patients.  Obtained from http://cpnr-cw7w.accessdomain.com/sites/default/files/2014_11_14_longitudinal_poster_final3_website.pdf on 8/23/2021).  
	Dobbling et al. explicitly teach that isolating DNA and RNA from a biopsy sample will help save significant material from which mostly only small amounts are available (last sentence).  The reference does not employ co-isolating from a plurality of beads.  (Dobbling et al. Biotechniques 1997.  22:88-90).
 	DermTech Instructions teaches an Adhesive Skin Biopsy Kit that contains all the necessary materials to non-invasively collect and mail a skin sample for gene expression analysis.  The reference teaches a method that is very similar to the method employed in the instant specification (see Figure 14 ¶286).  The specification teaches that each patch about 250-300 micrograms of tissue (see figure 15 ¶289).  
	ThermoFisher teaches TRIzol reagent which comprises guanidine isothiocyanate for use as a lysis buffer designed to isolate high quality RNA, DNA and proteins from cell and tissue samples of human, animal, plant, yeast or bacterial origin.  (ThermoFischer Scientific, 2016, “TRIzol Reagent”, User guide, 6 pages).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634


/JULIET C SWITZER/Primary Examiner, Art Unit 1634